DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 12-19 and 21-28 are objected to because of the following informalities:  
a.	Claims 12-19 each recite the term “the panel” in line 1 and claims 21-28 each recite the term “the spacecraft panel”. For the purpose of clarity and consistency, it is recommended that claims 12-19, each, should recite the term “the spacecraft panel” as positively recited in claim 11.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 11-13, 20, 22-24 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bose et al. (US 201603400061 A1), hereinafter “Bose”, in view of Raymond (US 2015/0175210 A1), in view of non-patent literature Selecting a filler metal: Seven factors to consider, hereinafter “Morrett”.
5.	Regarding Claim 1, Bose discloses a spacecraft panel (Abstract and para. [0033]; spacecraft panels 104/105/104/106/107/109 as illustrated in FIGS. 1-2).
	Bose is silent regarding skins, grids of stiffeners, and truss structures of the panel. 
	Raymond discloses a vehicle panel (Raymond Abstract and paras. [0031]-[0032]; vehicle panel 1 as seen in FIG. 1) comprising:
	a first skin (para. [0033]; first skin 8 as seen in FIGS. 4-7) having a first grid of stiffeners (first grid of stiffeners as seen in FIG. 6, see annotated FIG. 6 below for clarity), 
	a second skin (8) spaced apart from the first skin and having a second grid of stiffeners (second grid of stiffeners as seen in FIG. 6, see annotated FIG. 6 below for clarity), and 
	a first truss structure (para. [0051]; space frame core 2 comprising of a plurality of truss structures which includes truss members 5 extending between skins 8 and nodes 6 coinciding with respective grid of stiffeners of each of skins 8 as seen in FIGS. 3-4 and 6-7) connecting the first skin (8) to the second skin (8), the truss structure including a plurality of truss members (5), each extending between a first node (6) coinciding with an intersection of the first grid of stiffeners and a second node (6) coinciding with an intersection of the second grid of stiffeners (see annotated FIG. 6), wherein the first skin, second skin, and first truss structure form a single monolithic unit (paras. [0001], [0015], [0038]; skins 8 and the first structured constructed using the same material such as aluminum, and welded together in forming a single monolithic unit).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bose to use the arrangement of Raymond, as a known spacecraft panel arrangement for the purpose of providing structural properties, optimal usage of material in reducing part counts and assembly complexity as well as weight reduction benefits to a spacecraft (Raymond para. [0009]).
	Modified Bose is silent regarding a weld filler rod material matching the base material that are being welded together.  
	Morrett discloses factors in selecting weld filler rod materials comprising of welding a base material using a filler rod with the same material as the base material (See heading “Factor No. 1: The base material to be welded” which discloses a welding a base having a material that matches the material of the filler rod for the purpose of preserving the material properties of the base material, as such matching the filler rod material with the base material by definition forms a monolithic component).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Bose as taught by Morrett such that the filler rod material used for welding the truss structure to the skins comprises of the same material. In doing so, the spacecraft panel benefits from being formed in such a manner that preserves its material properties, including the tensile strength as well as the yield strength. 
6.	Regarding Claim 12, modified Bose discloses (see Raymond) the panel of claim 11, further comprising a reinforced region configured for one of impact shielding (para. [0042]; space frame core 2 configured to absorb impact energy (i.e. impact shielding).
7.	Regarding Claim 13, modified Bose discloses (see Raymond) the panel of 11, wherein plurality of truss members (5) for an array of core structures (array of core structures as seen in FIG. 4 distributed about skin 8). 
8.	Regarding Claim 20, Bose discloses a spacecraft (Abstract and para. [0033]; spacecraft 100 as seen in FIG. 1), comprising:
	a body (101) including at least one additively manufactured panels (the product by process limitation of “additively manufactured” is not required, however, see panels 104/105/104/106/107/109 as illustrated in FIGS. 1-2); and
	wherein each panel is a single unit (FIG. 2 illustrates single units in each of the panels).
	Bose is silent regarding skins, grids of stiffeners, and truss structures of the panel. 
	Raymond discloses a vehicle panel (Raymond Abstract and paras. [0031]-[0032]; vehicle panel 1 as seen in FIG. 1) comprising:
	a first skin (para. [0033]; first skin 8 as seen in FIGS. 4-7) having a first grid of stiffeners (first grid of stiffeners as seen in FIG. 6, see annotated FIG. 6 below for clarity), 
	a second skin (8) spaced apart from the first skin and having a second grid of stiffeners (second grid of stiffeners as seen in FIG. 6, see annotated FIG. 6 below for clarity), and 
	a first truss structure (para. [0051]; space frame core 2 comprising of a plurality of truss structures which includes truss members 5 extending between skins 8 and nodes 6 coinciding with respective grid of stiffeners of each of skins 8 as seen in FIGS. 3-4 and 6-7) connecting the first skin (8) to the second skin (8), the truss structure including a plurality of truss members (5), each extending between a first node (6) coinciding with an intersection of the first grid of stiffeners and a second node (6) coinciding with an intersection of the second grid of stiffeners (see annotated FIG. 6), wherein the first skin , second skin, and first truss structure form a single monolithic unit (paras. [0001], [0015], [0038]; skins 8 and the first structured constructed using the same material such as aluminum, and welded together in forming a single monolithic unit).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bose to use the arrangement of Raymond, as a known spacecraft panel arrangement for the purpose of providing structural properties, optimal usage of material in reducing part counts and assembly complexity as well as weight reduction benefits to a spacecraft (Raymond para. [0009]).
	Modified Bose is silent regarding a weld filler rod material matching the base material that are being welded together.  
	Morrett discloses factors in selecting weld filler rod materials comprising of welding a base material using a filler rod with the same material as the base material (See heading “Factor No. 1: The base material to be welded” which discloses a welding a base having a material that matches the material of the filler rod for the purpose of preserving the material properties of the base material, as such matching the filler rod material with the base material by definition forms a monolithic component).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Bose as taught by Morrett such that the filler rod material used for welding the truss structure to the skins comprises of the same material. In doing so, the spacecraft panel benefits from being formed in such a manner that preserves its material properties, including the tensile strength as well as the yield strength. 
9.	Regarding Claim 22, modified Bose discloses (see Raymond) the spacecraft panel of claim 11, wherein: 
	the panel has a primary axis (a primary axis which would extend longitudinally about panel 1 as seen in FIGS. 1, 2 and 6-7) parallel to the first (8) and second skins (8),
	a first truss angle is defined between each truss member and the primary axis (truss angles such as angles between truss members 5 relative to the primary axis extending through panel 1), and
	each first truss angle is between 35 and 50 degrees (para. [0052]; a profile view of sheet metal 9 which has materials removed in forming truss members 5 has a v-shaped profile view as seen in FIG. 10 which is at 45 degrees to a horizontal plane, the horizontal plane that is parallel to the primary axis which achieves a 45 degree truss angle).
10.	Regarding Claim 23, modified Bose discloses (see Raymond) the spacecraft panel of claim 22, wherein:
	the panel has a secondary axis perpendicular to the primary axis (a secondary axis bisecting panel 1 and parallel to the sides of panel 1) and the first (8) and second skins (8), 
	a second truss angle is defined between each truss member and the secondary axis (a second truss angle such as an angle between truss members 5 and the secondary axis), and
	each second truss angle is between 35 and 50 degrees (para. [0052]; a truss angle of 45 degrees formed based on the angle formed between truss members 5 and the primary axis must result in a 45 degree angle between truss members 5 and the perpendicular axis, since any axis perpendicular to another axis forms a right angle (i.e. 90o , two 45o angles)). 
11.	Regarding Claim 24, modified Bose discloses (see Raymond) the spacecraft panel of claim 11, wherein each stiffener of the first grid of stiffeners and the second grid of stiffeners has a cross-sectional shape (a cross section of the grids of stiffeners as seen in annotated FIG. 6 below would have a certain shape).
	Modified Bose is silent regarding the first grid of stiffeners and the second grid of stiffeners specifically has a triangular cross-sectional shape, however, it would have been obvious matter of design choice to the modify the invention of modified Bose such that grids of stiffeners have a triangular cross-sectional shape, since the applicant has not disclosed that the triangular cross-sectional shapes produces any unexpected results or is critical to the design, and it appears that the invention of modified Bose would perform equally if the cross-sectional shape of the grids of stiffeners were not triangular. 
12.	Regarding Claim 26, modified Bose discloses (see Raymond) the spacecraft panel of claim 11, wherein the first grid of stiffeners and the second grid of stiffeners are offset such that each intersection of the first grid of stiffeners is aligned with a center of a grid square of the second grid of stiffeners (see FIGS. 4 and annotated FIG. 6 for illustrating the offset grids of stiffeners of each of the skins 8 such that nodes 6 aligns with a center of a grid square of both of the skins 8).
13.	Regarding Claim 27, modified Bose discloses (see Raymond) the spacecraft panel of claim 11, wherein each stiffener of the first grid of stiffeners has a thickness that is substantially the same as the thickness of the first skin (see annotated FIG.  below).
	Modified Bose is silent regarding the first grid of stiffeners specifically has a maximum thickness of approximately twice as a thickness of the first skin, however, it would have been an obvious matter of design choice to modify the invention of modified Bose such that the first grid of stiffeners has a maximum thickness of approximately twice a thickness of the first skin, since the applicant has not disclosed that such a maximum thickness produces an unexpected results or is critical to the design, and it appears that the invention of modified Bose would perform equally if the thickness of grid of stiffeners and the skins were substantially same. 







[AltContent: ]








[AltContent: arrow][AltContent: textbox (Node)][AltContent: arrow][AltContent: textbox (Grid Square)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Grid of Stiffeners)][AltContent: textbox (First Grid of Stiffeners)][AltContent: arrow]
    PNG
    media_image1.png
    463
    601
    media_image1.png
    Greyscale

FIG. 6 













14.	Claim(s) 14, 16 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bose et al. (US 201603400061 A1), Raymond (US 2015/0175210 A1) and non-patent literature Selecting a filler metal: Seven factors to consider as applied to claims 11 and 13 above, and further in view of Toufine (EP 3034208 A1), see translation for references made to the text.
15.	Regarding Claim 14, modified Bose discloses the panel of claim 13.
	Modified Bose is silent regarding a variable density of the core structures about various portions of the panel.
Toufine discloses a spacecraft panel (paras. [0002], [0004] and [0042]) wherein a density of the core structures varies from a first portion of the panel to a second portion of the panel (para. [0036], ln. 322-333; densified zone 180 with variable density being one portion and another portion comprising of elements 18 of the core structure having a different density). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Bose to use the arrangement of Toufine, as a known spacecraft panel with core structures of variable density arrangement for the purpose of optimizing the structural properties of a spacecraft panel as well as improving load distribution about the panel.
16.	Regarding Claim 16, modified Bose discloses the panel of claim 11. 
	Modified Bose is silent regarding one or more walls between the skins forming a passage through the skins. 
Toufine discloses a spacecraft panel (paras. [0002], [0004] and [0042]) comprising one or more walls between the first skin and the second skin forming a passage through the first and second skins from one side of the panel to an opposite side of the panel (one or more walls achieved by a cut through panel the panel, specifically through the upper skin, lower skin 15 and densified zone 180 for creating a bore (i.e. passageway) for accommodating insert 21 for evidence see para. [0036] for a disclosure regarding the cutout to panel 8 for accommodating an insert having a shank 6, and collars 7 which rest upon the skins once installed, indicating that the bore must be a through a cut and similarly being applied to panel 10 as see, in FIGS. 3-5 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Bose to use the arrangement of Toufine, as a known through passage on a spacecraft panel arrangement for the purpose of optimizing the structural properties of a spacecraft panel as well as improving load distribution about the panel.
17.	Regarding Claim 28, modified Bose discloses the spacecraft panel of claim 16.
Modified Bose is silent regarding a fillet of the one or more walls, however, it would have been obvious matter of design choice to modify the invention of modified Bose such that the one or more walls have a fillet outer side, since the applicant has not disclosed that the filleted (i.e. machining technique/operation, product by process limitation) walls produces any unexpected results or is critical to the design, and it appears that the invention of modified Bose would perform equally if the one or more walls were not filleted. 

18.	Claim(s) 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bose et al. (US 201603400061 A1), Raymond (US 2015/0175210 A1) and non-patent literature Selecting a filler metal: Seven factors to consider as applied to claim 11 above, and further in view of Sypeck (US 2013/0000247 A1).
19.	Regarding Claim 15, modified Bose discloses the panel of claim 11.
	Sypeck discloses a spacecraft panel (Abstract, paras. [0004], [0024]; spacecraft panel as seen in FIGS. 2-3) comprising: one or more walls between the first and the second skin forming an internal passage embedded between the first and second skins (paras. [0007]-[0008], [0020]-[0021], [0024]; discloses the vented core structures achieved by openings in each truss making up the walls for the array of core structures allowing for air to flow freely thereby achieving at least one internal passage embedded between the skins as seen in FIGS. 1A-3, another internal passage formed in between each core structure as well as another internal passage formed via each core due to the walls making up each core all of which are embedded between the first and second skins).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Bose to use the arrangement of Sypeck, as a known arrangement of an internal passage between one or more walls of first and second skins for the purpose of providing air venting to a spacecraft panel for the purpose of preventing a mission catastrophic failure of a spacecraft (Sypeck paras. [0005] and [0020]-[0021]).
20.	Regarding Claim 18, modified Bose discloses the panel of claim 11. 
	Modified Bose is silent regarding a thickened portion of the first skin.
Sypeck discloses a spacecraft panel (Abstract, paras. [0004], [0024]; spacecraft panel as seen in FIGS. 2-3) wherein the first skin includes an additively manufactured thickened portions (the product by process limitation of “additively manufactured” is not required, however, see FIG. 3 for the skins thickness along the length of the skins as well as any skin by definition being of some thickness and therefore having thickened portions).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Bose to use the arrangement of Sypeck, as a known arrangement thickened portion of a skin for the purpose of optimizing the structural properties of a spacecraft panel as well as improving load distribution about the panel.

21.	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bose et al. (US 201603400061 A1), Raymond (US 2015/0175210 A1) and non-patent literature Selecting a filler metal: Seven factors to consider as applied to claim 11 above, and further in view of Beyerle et al. (US 20190337220 A1), hereinafter “Beyerle”.
22.	Regarding Claim 17, modified Bose discloses the panel of claim 11.
	Modified Bose is silent regarding a third skin and a second truss structure.
	Beyerle discloses a spacecraft panel (Beyerle Abstract, paras. [0002] and [0082]; spacecraft panel 700 as seen in FIG. 7) comprising:
a third skin (third skin 720), and
	a second truss structure (714) connecting the second skin (715) to the third skin (720). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Bose to use the arrangement of Beyerle, as a known arrangement of a plurality of skins and embedded truss structures for the purpose of optimizing the strength properties of a spacecraft panel as well as providing electromagnetic shielding capabilities to the spacecraft (Beyerle para. [0002]). 

23.	Claim(s) 19 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bose et al. (US 201603400061 A1), Raymond (US 2015/0175210 A1) and non-patent literature Selecting a filler metal: Seven factors to consider as applied to claim 11 above, and further in view of Tanase et al. (US 20040074206 A1), hereinafter “Tanase”.
24.	Regarding Claim 19, modified Bose discloses the panel of claim 11.
	Modified Bose is silent regarding a closeout wall between the first and the second skin along an edge portion of the panel.
Tanase discloses a hallow panel (Tanase Abstract and FIG. 1; panel 10) comprising: 
	an additively manufactured (the product by process limitation of “additively manufactured is not required) closeout wall between the first skin and the second skin along an edge portion of the panel (para. [0042]; closeout walls 10A between skins 11 as seen in FIG. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Bose to use the arrangement of Tanase, as a known panel closeout wall arrangement for the purpose of providing shape retention capabilities to a spacecraft panel (Tanase para. [0042]).
25.	Regarding Claim 25, modified Bose discloses the spacecraft panel of claim 11. 
	Modified Bose is silent regarding a closeout wall. 
	Tanase discloses a hallow panel (Tanase Abstract and FIG. 1; panel 10) including an extruded closeout wall (11A).
	Modified Bose is silent regarding the close out wall being specifically chamfered, however, it would have been obvious matter of design choice to modify the invention of modified Bose such that closeout wall is chamfered, since the applicant has not disclosed that a chamfered (i.e. a machining technique/operation, product by process limitation) closeout wall produces any unexpected results or is critical to the design, and it appears that the invention of modified Bose would perform equally if the closeout out wall was not chamfered. 

26.	Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bose et al. (US 201603400061 A1), Raymond (US 2015/0175210 A1) and non-patent literature Selecting a filler metal: Seven factors to consider as applied to claim 13 above, and further in view of Tashiro (US 6207256 B1).
27.	Regarding Claim 21, modified Bose discloses the spacecraft panel of claim 13.
	Modified Bose is silent regarding each core structure includes exactly four truss members.  
	Tashiro discloses a truss panel (Tashiro Abstract and FIG. 2) wherein each core structure includes exactly four of the plurality of truss members (a core structure which includes node 3c and exactly four truss members 3b as seen in FIG. 2). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Bose to use the arrangement of Tashiro, as a known arrangement of a precise number of truss members of a core structure for the purpose of optimizing the structural support of a spacecraft panel.  

















Response to Arguments
Applicant’s arguments with respect to claim(s) 11 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/A.Y.S./
Examiner, Art Unit 3642

/Richard R. Green/Primary Examiner, Art Unit 3647